PER CURIAM.
The appellant seeks review of an order denying his motion for postconviction relief filed pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure. His motion alleges a variety of inadequacies in his trial counsel’s performance. We affirm the trial court’s order denying his motion with the exception of one deficiency which we find merits attention.
It is claimed by the appellant that his trial attorney failed to impeach two witnesses, Gabriele and Margaret Hutchinson. The trial court found that Gabriele was a defense witness and, contrary to appellant’s assertion, that Margaret’s testimony and her pretrial deposition were in faet consistent. The trial court, however, in denying postconviction relief, provided nothing to substantiate its factual determination of testimonial consistency or that Gabriele was a defense witness. Thus, we reverse to accord the trial court an opportunity to provide record evidence supporting its findings, or in the alternative to conduct an evidentiary hearing.
Any party aggrieved by the subsequent action of the trial court must seek review within thirty days of the court’s order.
Affirmed in part, reversed in part, and remanded.
FRANK, AC.J., and BLUE and QUINCE, JJ., concur.